Case: 13-50059      Document: 00512470397         Page: 1    Date Filed: 12/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50059
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 13, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHNNY ASHLEY HOPPER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CR-65-3


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Johnny Ashley Hopper appeals from the revocation of his term of
probation and the imposition of a five year term of imprisonment. He contends
that the district court failed to offer adequate reasons for imposing the five
year term and that the sentence was substantively unreasonable. We review
both contentions for plain error. See United States v. Kippers, 685 F.3d 491,
497 (5th Cir. 2012).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50059     Document: 00512470397     Page: 2   Date Filed: 12/13/2013


                                  No. 13-50059

      The district court’s explanation for the five year sentence addressed
Hopper’s history and characteristics, the need to deter future crimes, and the
need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1),
(a)(2)(B), (a)(6). Moreover, the record indicates that the district court listened
to and considered Hopper’s argument before imposing sentence. See Rita v.
United States, 551 U.S. 338, 356 (2007).         The district court adequately
explained the reasons for the sentence. See Kippers, 685 F.3d at 498.
      Hopper’s reasonableness contention is in part predicated on the district
court’s alleged failure to address the § 3553(a) sentencing factors. Because
those factors were addressed, Hopper’s contention is unavailing. Hopper’s
argument otherwise seeks to have this court reweigh the § 3553(a) factors,
something this court will not do. See United States v. McElwee, 646 F.3d 328,
343-44 (5th Cir. 2011)
      AFFIRMED.




                                        2